DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 30 December 2020 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 December 2020.

Specification
The disclosure is objected to because of the following informalities:
[078]: “at polyesters” should most likely read “and polyesters”. However, earlier in [078], “polyester” has already been mentioned. Applicant should amend [078] accordingly.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 4-5, and 10 are objected to because of the following informalities:
Claim 1: The claim recites in lines 3-4 “b) a layer B…wherein the layers a) and b) are…”. It is suggested that “B” is deleted after “layer” in line 3 given that the recitation is redundant.
Claim 4: The claim recites “said layers” in line 2. It is suggested that this is changed to “said layers a) and b)”.
Claim 5: The claim recites “said layers” in line 2. It is suggested that this is changed to “said layers a) and b)”.
Claim 10: “(Meth)acrylic” should not be capitalized. Further, the claim recites “…the polymer A and is selected from...” in lines 2-3. It is suggested that “and” is deleted after “A”.
Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, Application No. 14/760,547, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claim 1 broadly recites “polymer A”, which includes thermoset polymers; claim 3 recites “polymer A is a thermoset polymer”; claim 6 recites that “polymer A is a thermoplastic composite material of the same or different composition as thermoplastic composite B”. There is no support for either of these limitations in the parent Application No. 14/760,547. Therefore, the present claims are not entitled to the benefit of the filing date of the parent application. The filing date of the present claims is 31 August 2018. 
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the matter not disclosed in the prior-filed application. For an explanation, please see paragraph 9 above.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Case law holds that Applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use Applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claim 3 can be used as claimed and whether claim 3 meets the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Upon applying this test to claim 3, it is believed that undue experimentation would be required because:
The quantity of experimentation necessary is great since claim 3 reads on polymer A which is a thermoset polymer while the specification discloses that 
There is no direction or guidance presented for using polymer A that is a thermoset polymer. All disclosures in the present invention are for polymer A being a thermoplastic polymer.
There is an absence of working examples concerning polymer A being a thermoset polymer.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claim 3.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, the claim recites “thermoplastic composite material B” in line 3. The scope of the claim is confusing given that there is no disclosure of 
With respect to claim 7, the claim recites the limitation "the opposite side of the polymer A layer" in line 3. There is insufficient antecedent basis for this limitation in the claim. Claim 1, which claim 7 depends from, makes no mention of “a polymer A layer”, nor an opposite side of a polymer A layer, but does mention “a layer comprising a polymer A”. It is suggested that Applicant amend claim 7 to read “adhered to a side of the layer comprising the polymer A opposite the layer B”. Further, the claim recites “an additional thermoplastic composite layer” in line 2. The scope of the claim is confusing given that there is no disclosure of a “thermoplastic composite layer” in claim 1, so it is not clear how there can be an “additional” layer. It is suggested that the cited language is amended to recite “an additional polymeric composite material”.
With respect to claim 8, the claim recites the limitations “the first thermoplastic composite layer” and “the second thermoplastic layer” in line 2. There is insufficient antecedent basis for these limitations in the claim. Neither claim 5 nor claim 1, which claim 8 depends from, makes any mention of a first thermoplastic composite layer or a second thermoplastic layer. It is suggested that Applicant amend claim 8 to recite “the layers a) and b) have the same composition”.
With respect to claim 9, the claim recites the limitations “the first thermoplastic composite layer” and “the second thermoplastic composite layer” in lines 2-3. There is insufficient antecedent basis for these limitations in the claim. Neither claim 5 nor claim 1, which claim 9 depends from, makes any mention of a first thermoplastic composite 
With respect to claim 10, the claim recites “The multilayer composition according to claim 1” in line 1. There is insufficient antecedent basis for this claim. Claim 1, which claim 10 depends from, makes no mention of a multilayer composition but is directed towards a multilayer mechanical or structural wind turbine part. It is suggested that Applicant amend claim 10 to recite “The multilayer mechanical or structural wind turbine part according to claim 1”. 
With respect to claim 10, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation “saturated polyester” in line 4, and the claim also recites “PET, PBT, PLA etc.” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
The claim also recites the broad recitation “polystyrene” in line 8, and the claim also recites “crystalline or high-impact” which is the narrower 
With respect to claim 10, the claim recites “saturated polyester (PET, PBT, PLA etc.)” in line 4. The scope of the claim is indefinite since it is unclear what saturated polyesters are encompassed by the phrase “etc.” 
With respect to claim 10, the claim recites that polymer A is “selected from the group consisting of…or mixtures thereof.” The scope of the claim is confusing given that this is no proper Markush language. It is advised that “or” is changed to “and” before “mixtures”.
With respect to claim 10, the claim recites “PPO” in line 12. The scope of the claim is confusing given that it is not clear what polymer this represents.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 5-6 of copending Application No. 14/760,547.
With respect to claims 1-2, the copending Application No. 14/760,547 discloses a multilayer composition for manufacturing mechanical or structured parts or articles comprising: a layer a) made of a thermoplastic polymer A, i.e. a polymer A, and a layer b) made of a polymeric composite material. The copending Application No. 14/760,547 further discloses the polymeric composite material comprises a polymeric thermoplastic (meth)acrylic matrix and a fibrous material as reinforcement having an aspect ratio of at least 7500, which lies within the claimed range, or having a two dimensional macroscopic structure (see claim 1 of copending Application No. 14/760,547). While there is no explicit disclosure of the layers being adhered together, given that the copending claim discloses only two layers, then it is clear that they would be adhered together as presently claimed.
 Further, it is noted that the copending claims also require: the polymer A to be a thermoplastic polymer; the fibrous material is selected from the group consisting of fibrous mats, non-woven reinforcements, woven roving, and bundles of fiber; the polymeric composite material is formed by impregnation of the fibrous material with a (meth)acrylic syrup comprising a (meth)acrylic polymer dissolved in a (meth)acrylic monomer, followed by the polymerization of the (meth)acrylic syrup wherein the syrup has a dynamic viscosity of 10 mPa·s to 10,000 mPa·s at 25°C; wherein the liquid (meth)acrylic syrup comprises a (meth)acrylic monomer or a mixture of (meth)acrylic monomers, a (meth)acrylic polymer, and at least one initiator or initiating system for starting the polymerization of the (meth)acrylic monomer, while the present claims are silent with respect to these limitations. However, it would have been obvious to one of 
It is noted that the present claims are dawn to a “multilayer mechanical or structural wind turbine part” while the copending claims are drawn to a “multilayer composition for manufacturing mechanical or structured parts or articles.” However, given that the multilayer composition of the copending claims has the same structure, i.e. comprises layers a) and b) as claimed, it is clear that the multilayer composition of the copending claims would necessarily be capable to function as a multilayer mechanical or structural wind turbine part as claimed.
With respect to claim 10, the copending Application No. 14/760,547 discloses an identical list of polymers for the polymer A (see claims 3 and 5-6 of copending Application No. 14/760,547).
These are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jambois et al. (U.S. Patent Application Publication 2009/0081448 A1, hereinafter “Jambois”) in view of Ma et al. (Pultruded Fiber Reinforced Thermoplastic Poly(Methyl Methacrylate) Composites Part I and II, hereinafter “Ma”).
With respect to claims 1-2,
Jambois does not teach wherein the substrate is made from a polymeric thermoplastic (meth)acrylic matrix, nor wherein the aspect ratio of the fiber is at least 1000.
Ma teaches a thermoplastic poly(methyl methacrylate) pultrusion containing reinforcing fibers allows for high-speed processing, low tooling costs, short cycle times, cost reduction due to the unlimited shelf life, reduced scrap and waste, ease of repair, and the ability to fuse parts together (see page 1094, Introduction, second and third paragraphs). Ma further teaches the diameters of the fibers range from 7 µm to 13.1 µm (see page 1095, Table 1, “Fiber”), while the length of the pultrusion is 82 cm (see page 1094-1095, “The pultrusion machine consisted of a pultrusion die with dimensions of 0.319 × 1.27 × 82.0 cm (thickness × width × length)…”); thus, the aspect ratio of the fibers range from  6.26 × 104 (82 cm/13.1 µm) to 1.17 × 105 (82 cm/7 µm), which meets that presently claimed.
Jambois and Ma are analogous inventions in the field of fiber reinforced polymers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reinforced substrate of Jambois to be made from thermoplastic poly(methyl methacrylate) containing reinforcing fibers as taught by Ma in order to provide an article with higher processing speed, low tooling costs, short cycle times, cost reduction due to the unlimited shelf life, reduced scrap and waste, ease of repair, and the ability to fuse parts together (see Ma page 1094, Introduction, second and third paragraphs).
Regarding the limitation “multilayer mechanical or structural wind turbine part”, while there is no teaching that the article is a multilayer mechanical or structural wind turbine part as presently claimed, Applicant’s attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”. Further, MPEP 2111.02 states that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the purpose or intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. acting as a multilayer mechanical or structural wind turbine part, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure, which is a multilayer composite article identical to that set forth in the present claims, is capable of performing the recited purpose or intended use.
With respect to claim 4,
With respect to claim 5, Jambois teaches that the pultrusion process includes a step where curing is instigated by heating to 100 to 700°F ([0028]), i.e. the layers are laminated using heat.
Alternatively, it is noted that although Jambois in view of Ma does not explicitly teach laminating the layers together using heat and/or pressure, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Jambois in view of Ma meets the requirements of the claimed structure, Jambois in view of Ma clearly meets the requirements of the present claims.
With respect to claims 6 and 8-10, Jambois teaches the thermoplastic layer, i.e. layer comprising a polymer A, includes thermoplastic polymers such as polyesters, polyethylene, polypropylene, polystyrene, polyvinylchloride, polyphenylene oxide, polysulfones, polyaryl ethers, polyaryl sulfones, polycarbonates, polyurethane, polyacrylates, including polymethyl methacrylate, and polyacetyls ([0025]). Jambois 

    PNG
    media_image1.png
    304
    436
    media_image1.png
    Greyscale
With respect to claim 7, Jambois teaches a thermoplastic layer 302 containing micro-beads 304, i.e. the layer 302 is a thermoplastic composite material, layered atop a thermoplastic layer 301 which is layered atop a pultruded substrate 300 ([0038-0039]). The thermoplastic layer 302 containing micro-beads corresponds to the additional thermoplastic composite layer adhered to the side of layer a) comprising a polymer A as claimed; the layer 301 corresponds to the layer a) comprising a polymer A; the substrate 300 corresponds to the polymeric composite material presently claimed.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jambois et al. (U.S. Patent Application Publication 2009/0081448 A1, hereinafter “Jambois”) in view of Ma et al. (Pultruded Fiber Reinforced Thermoplastic Poly(Methyl Methacrylate) Composites Part I and II, hereinafter “Ma”) as applied to claim 1 above and further in view of Davies Molding (The Thermoset Difference: Thermoset vs. Thermoplastic).
With respect to claim 3, Jambois in view of Ma does not teach wherein the polymer A is a thermoset polymer.
Davies Molding teaches thermoset plastics, i.e. polymers, are impact resistant, have dimensional stability, creep resistance, and chemical resistance (see Davies Molding, page 4, second-to-last paragraph).
Jambois in view of Ma and Davies Molding are analogous inventions in the field of polymeric materials.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polymer A of Jambois in view of Ma to be a thermoset as taught by Davies Molding in order to provide a layer that is impact resistant, having dimensional stability, creep resistance, and chemical resistance (see Davies Molding, page 4, second-to-last paragraph).

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. McEntee et al. (U.S. Patent Application Publication 2010/0140947 A1) discloses blades of a wind turbine, i.e. a wind turbine part, made from fiber reinforced composite, where the fibers include fiberglass and carbon fiber, or from plastics such as polyhydroxybutyrate, polystyrene, polymethyl methacrylate, nylon, acrylic, LDPE, HDPE, polypropylene, PVC, polyphenyl sulfide, silicone, and polyurethane ([0052]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571) 272-4450. The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787